Citation Nr: 0004065	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-43 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative changes of the lumbosacral spine, rated 20 
percent disabling.  

(The issue of service connection for spondylosis of L1-L2 and 
an increased rating for low back strain, rated 10 percent 
disabling, will be the subject of another decision with the 
same docket number.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1985.  

The veteran initially claimed service connection for 
spondylosis of L1-L2, and for an increased rating for low 
back strain, rated 10 percent disabling.  In a May 1998 
rating action, service connection was granted for the 
spondylosis, and the rating assigned was increased to 20 
percent for low back strain with degenerative changes of the 
lumbosacral spine.  The veteran was provided a supplemental 
statement of the case (SSOC), and the case is now properly 
before the Board of Veterans' Appeals (Board). 

FINDING OF FACT

The veteran's back disorder results in significant limitation 
of motion with objectively demonstrated pain on motion. 


CONCLUSION OF LAW

The level of disability associated with the veteran's low 
back strain more nearly approximates the criteria for a 40 
percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Part 4, Codes 5003, 
5289, 5292 and 5295 (1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Part 4, Code 5003 (1999).  The 
current 20 percent rating is warranted when there is moderate 
limitation of motion of the lumbar spine.  For a 40 percent 
rating to be appropriate, there must be severe limitation of 
motion of the lumbar spine. 38 C.F.R. § 4.71a, Part 4, Code 
5292 (1999).  

A review of VA outpatient treatment records reflects that, on 
a January 1995 consultation, the veteran retained 90 degrees 
of forward flexion, with 25 degrees of extension.  In 
December 1995, the veteran's range of motion was essentially 
within normal limits.  

On examination in February 1996, he could flex forward to the 
mid tibia, with backward extension to 30 degrees and left and 
right lateral flexion to 35 degrees.  Forward flexion was 
possible to 50 degrees when the veteran was examined for 
compensation purposes by the VA in February 1997, with 
backward extension to 10 degrees and left and right lateral 
flexion to 15 degrees.  On the most recent VA compensation 
examination, in April 1998, forward flexion was possible to 
40 degrees, with extension backward to 20 degrees, and left 
and right lateral flexion possible to 20 degrees.  The 
examiner described this limitation of motion as significant.  

These records demonstrate that the veteran retained 
essentially full range of motion when he was treated on an 
outpatient basis in 1995.  However, the reports of 
compensation examination show an ever increasing limitation 
of motion.  As noted, on the most recent examination, the 
limitation of motion was considered to be significant.  The 
findings demonstrate that this limitation of motion is more 
accurately described by the criteria governing the 40 percent 
rating, which require severe limitation of motion.  Under the 
provisions of 38 C.F.R. § 4.7, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  Therefore, an 
increased rating at this level is appropriate.  

Having so concluded, the Board must further determine if a 
rating in excess of 40 percent is appropriate.  The veteran 
is now rated at the maximum evaluation based on limitation of 
motion.  Moreover, he is rated at the maximum evaluation 
based on lumbosacral strain.  38 C.F.R. § 4.71a, Part 4, Code 
5295 (1999).  To determine if a rating in excess of 40 
percent is appropriate, the Board must consider other 
Diagnostic Codes.  

Under the provisions of Diagnostic Code 5289, a 50 percent 
rating is warranted for unfavorable ankylosis of the lumbar 
spine.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992)  The reports of 
treatment and examination demonstrate that the veteran 
retains motion of the spine, albeit limited.  Hence, the 
Board does not conclude that ankylosis, either favorable or 
unfavorable is present, and these provisions cannot serve as 
the basis of an increased rating.  

The Board will further consider the provisions of Diagnostic 
Code 5293, which deal with intervertebral disc syndrome.  The 
current 40 percent rating is warranted for intervertebral 
disc syndrome that is severe in nature, with recurring 
attacks and intermittent relief.  For a 60 percent rating to 
be appropriate, the disorder must be pronounced in nature, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and allowing for little 
intermittent relief.

A review of the findings on examination and treatment do not 
support a rating in excess of 40 percent under these 
criteria.  On VA compensation examination in February 1996, 
straight leg raising was negative, bilaterally, and he 
retained normal motor strength in both lower extremities.  
Deep tendon reflexes were 2+ on the right and 1+ on the left.  
Essentially similar findings were noted on examination in 
February 1997.  While straight leg raising was positive 
bilaterally, there were no long term signs.  Strength was 5/5 
throughout all the muscle groups, and there were no sensory 
deficits in the lower extremities.  Deep tendon reflexes were 
1+ bilaterally.  Finally, on the most recent compensation 
examination, in April 1998, Achilles and patellar reflexes 
were 2+, and motor strength was 5/5 throughout.  Straight leg 
raising was negative throughout.  

These findings, the Board notes, indicate that the veteran 
retains ankle jerk and no muscle spasm was reported.  
Strength was normal on all examinations in the lower 
extremities.  Accordingly, the Board concludes that the 
disorder cannot be considered more than severe, and that an 
increased rating under the provisions of Diagnostic Code 5293 
is not in order. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
further has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran's 
back disorder is rated under the provisions of Diagnostic 
Code 5292, which turn on limitation of motion.  Accordingly, 
the Board finds that the Court's holding in DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. relate to 
functional loss.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999).

Again, the Board finds that these provisions do not support a 
rating in excess of 40 percent.  No postural abnormality or 
fixed deformity was shown on examination in February 1996, 
and there was normal musculature.  It was reported that there 
was no objective evidence of pain on motion.  There was again 
no evidence of postural abnormality or fixed deformity on 
examination in February 1997, and there was no muscle atrophy 
or asymmetry.  While pain was reported on range of motion, 
this was only described as moderate in nature.  Pain was 
reported on the most recent VA examination in April 1998, but 
again there were no postural abnormalities, and musculature 
of the low back was good.  Given such findings, the Board has 
considered the veteran's pain in its determination that his 
disability more nearly approximates a 40 percent evaluation.  
The evidence does not reflect any limitation of function 
resultant from the back disorder beyond that contemplated by 
severe limitation of motion.  Thus, a rating in excess of 40 
percent under the provisions of 38 C.F.R. §§ 4.40 and 4.45 is 
not warranted.  
 
In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  


ORDER

An increased rating of 40 percent for low back strain with 
degenerative changes of the lumbosacral spine is granted, to 
the extent noted and subject to the provisions governing the 
payment of monetary benefits.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

